Citation Nr: 0627290	
Decision Date: 08/29/06    Archive Date: 09/06/06

DOCKET NO.  05-07 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable rating for a left eye 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel



INTRODUCTION

The veteran had active service from April 1987 to February 
2004, with four years prior active service.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2004 by the 
Department of Veterans Affairs (VA) Waco, Texas Regional 
Office (RO).


FINDING OF FACT

The veteran's left eye disability is manifested by irregular 
image, but no diminished visual acuity or field loss.


CONCLUSION OF LAW

A rating of 10 percent, but no higher, is warranted for a 
left eye disability.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.75, 4.76, 4.76a, 4.80, 4.83a, 4.84a, 
Diagnostic Code 6011. 


REASONS AND BASES FOR FINDING AND CONCLUSION

In February 2004, the agency of original jurisdiction (AOJ) 
sent a letter to the veteran providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) for the 
initial claim for service connection.  Although the veteran 
was not subsequently provided additional notice specific to 
his claim for an increased initial rating, the April 2004 
rating decision and January 2005 statement of the case both 
provided him with the requisite information.  The claim was 
then re-adjudicated, with no taint from the prior decisions; 
consequently, there was no prejudice from the failure to 
provide independent notice, nor has any been alleged.  
Although there has not been any explicit effective date 
notice, in accord with Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), no prejudice resulted from this lack of 
notice, nor has any prejudice been alleged.  Because the 
veteran is now rated at 10 percent throughout the pendency of 
this claim, and a higher rating has been denied, any question 
as to effective date is moot.  The VA has also done 
everything reasonably possible to assist the veteran with 
respect to his claim for benefits, such as obtaining medical 
records, and providing VA examinations.  

The veteran is currently service-connected for left eye 
macular scarring, and was granted a noncompensable rating 
under Diagnostic Code (DC) 6099-6011.  

The evidence of record indicates a history of macular 
degeneration and a left eye macular scar, and the veteran has 
presented symptoms such as episodes of decreased central 
vision in the left eye, lasting one to three days, and 
decreased central vision in the right eye with headaches.  
Past Amsler recording charts also report a history of 
distorted and blurred lines, with a January 2003 treatment 
record reporting moderate distortion in the left eye.  

A November 2003 VA examination reported visual fields were 
full to confrontation, extraocular muscles were clear, visual 
field was clear, and bilateral visual acuity was 20/20 
corrected.  Additionally, the right eye macula was normal, 
and the left eye macula showed a depigmented, irregularly-
sized area approximately 0.2 disk diameters in size, just 
supranasal to the fovea.  The examiner diagnosed the veteran 
with "left eye macula scarring, probably from central serous 
maculopathy."

Another VA examination was conducted in April 2005.  This 
examination reported the veteran presented symptoms of a 
"stain spot" on several occasions, lasting from one to 
"several" days, starting out worse and gradually resolving.  
The veteran stated that it never totally resolved, and, at 
the time of the examination, he reported a very faint green 
stain.  The veteran reported two exacerbations since February 
2004, and pain only with migraines.  His visual acuity was 
20/20 in both eyes, with a full visual field.  The veteran 
was noted to have a single dot of atrophy inferior to the 
foveoavascular zone in the right eye, with temporal atrophy 
to the foveoavascular zone in the left eye.  The Amsler grid 
was normal in the right eye, but the left eye had a dark area 
superior nasal and the lines bent inferior to this, although 
the center fixation was not affected.  The examiner diagnosed 
the veteran with central serous maculopathy by flourescein 
angiography of the left eye, and macular scars, left eye 
greater than right eye.  

Under Diagnostic Code (DC) 6011, a 10 percent evaluation is 
warranted for unilateral or bilateral localized scars, 
atrophy, or irregularities of the retina that are centrally 
located with irregular, duplicated, enlarged, or diminished 
image.  Based on the Amsler chart records, and the 2005 
examination report of "dark areas," a 10 percent rating is 
warranted under DC 6011.  10 percent is the maximum rating 
available under this diagnostic code, however, so a rating in 
excess of 10 percent is not warranted under DC 6011.

A higher rating is likewise not available under an 
alternative diagnostic code.  The veteran's corrected visual 
acuity is 20/20 and there are negative findings of central 
visual acuity impairment.  Consequently, a rating in excess 
of 10 percent is not warranted for the veteran's left eye 
disability.  


ORDER

A rating of 10 percent, but no higher, is warranted for the 
veteran's left eye disability.



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


